Exhibit 10.5

 

FIRST-LIEN INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

This First-Lien Intellectual Property Security Agreement (the “Agreement”),
dated as of October 2, 2012 is made by [·], a [·] (“the Grantor”) in favor of
Wilmington Trust, National Association, as Collateral Agent (in such capacity,
the “Agent”) for the benefit of itself, the Trustee (as defined below) and the
Noteholders (as defined below).

 

WHEREAS, K. Hovnanian Enterprises, Inc., a California corporation (the
“Issuer”), Hovnanian Enterprises, Inc., a Delaware corporation (“Hovnanian”),
and each of the other guarantors party thereto (the “Guarantors”) have entered
into the Indenture dated as of October 2, 2012 (as amended, supplemented,
amended and restated or otherwise modified from time to time, the “Indenture”)
with Wilmington Trust, National Association, as trustee (in such capacity, the
“Trustee”) and collateral agent, pursuant to which the Issuer issued 7.25%
Senior Secured First-Lien Notes due 2020 (collectively, the “Secured Notes”)
upon the terms and subject to the conditions set forth therein;

 

WHEREAS, the Issuer, Hovnanian and each of the other Guarantors have entered
into the Indenture dated as of October 2, 2012, with Wilmington Trust, National
Association, as trustee and collateral agent, pursuant to which the Issuer
issued 9.125% Senior Secured Second-Lien Notes due 2020 upon the terms and
subject to the conditions set forth therein;

 

WHEREAS, the Issuer, Hovnanian, certain subsidiaries of Hovnanian party thereto,
Wilmington Trust, National Association, as Senior Trustee and Senior Collateral
Agent, Wilmington Trust, National Association, as Junior Trustee and Junior
Collateral Agent and Wilmington Trust, National Association, as Mortgage Tax
Collateral Agent have entered into the Intercreditor Agreement dated as of
October 2, 2012 (as amended, supplemented, amended or restated or otherwise
modified from time to time, the “Intercreditor Agreement”);

 

WHEREAS, the Secured Notes constitute First-Lien Indebtedness under the
Intercreditor Agreement;

 

WHEREAS, the Issuer is a member of an affiliated group of companies that
includes Hovnanian, the Issuer’s parent company, and each other Guarantor;

 

WHEREAS, the Issuer and the other Guarantors are engaged in related businesses,
and each Guarantor will derive substantial direct and indirect benefit from the
issuance of the Secured Notes; and

 

WHEREAS, pursuant to and under the Indenture and the First Lien Security
Agreement dated as of October 2, 2012 (the “Security Agreement”) among the
Issuer, Hovnanian, each of the signatories listed on Schedule A thereto

 

--------------------------------------------------------------------------------


 

(together with any other entity that may become a party thereto) and the Agent,
the Grantor has agreed to enter into this Agreement in order to grant a security
interest to the Agent in certain Patents, Trademarks, Copyrights and other
Intellectual Property as security for such loans and other obligations as more
fully described herein.

 

NOW, THEREFORE, intending to be legally bound hereby, the parties hereto agree
as follows:

 

1.        Defined Terms.

 

(a)       Except as otherwise expressly provided herein, (i) capitalized terms
used in this Agreement shall have the respective meanings assigned to them in
the Security Agreement and (ii) the rules of construction set forth in
Section 1.02 of the Indenture shall apply to this Agreement. Where applicable
and except as otherwise expressly provided herein, terms used herein (whether or
not capitalized) shall have the respective meanings assigned to them in the
Uniform Commercial Code as enacted in New York as amended from time to time (the
“Code”).

 

(b)      “Copyright Licenses” shall mean any written agreement naming any
Grantor as licensor or licensee, granting any right under any Copyright,
including, without limitation, the grant of rights to distribute, exploit and
sell materials derived from any Copyright, including, without limitation, any of
the foregoing referred to in Schedule A.

 

(c)       “Copyrights” shall mean (i) all copyrights arising under the laws of
the United States, any other country or any political subdivision thereof,
whether registered or unregistered and whether published or unpublished, all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, all registrations, recordings and
applications in the United States Copyright Office referred to in Schedule A,
and (ii) the right to obtain all renewals thereof.

 

(d)      “Intellectual Property” shall mean the collective reference to all
rights, priorities and privileges, whether arising under United States,
multinational or foreign laws, in, to and under the Copyrights, the Copyright
Licenses, the Patents, the Patent Licenses, the Trademarks and the Trademark
Licenses, and all rights to sue at law or in equity for any infringement or
other impairment thereof, including the right to receive all proceeds and
damages therefrom.

 

(e)       “Noteholder” shall mean “Holder” or “Holder of Notes” as defined in
the Indenture.

 

2

--------------------------------------------------------------------------------


 

(f)       “Patent License” shall mean all written agreements providing for the
grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including, without
limitation, any of the foregoing referred to in Schedule A.

 

(g)      “Patents” shall mean (i) all letters patent of the United States, any
other country or any political subdivision thereof, all reissues and extensions
thereof, including, without limitation, any of the foregoing referred to in
Schedule A, (ii) all applications for letters patent of the United States or any
other country and all divisions, continuations and continuations-in-part
thereof, including, without limitation, any of the foregoing referred to in
Schedule A, and (iii) all rights to obtain any reissues or extensions of the
foregoing.

 

(h)      “Secured Obligations” shall mean all now existing and hereafter arising
Secured Obligations (as defined in the Security Agreement) of the Issuer and
each and every other Grantor, together with any extensions, renewals,
replacements or refundings thereof, and all costs and expenses of enforcement
and collection, including reasonable attorney’s fees.

 

(i)        “Secured Parties” shall mean the collective reference to the Agent,
the Trustee and the Noteholders, in each case to which any Secured Obligations
are owed.

 

(j)        “Trademarks” shall mean (i) all trademarks, trade names, corporate
names, company names, business names, fictitious business names, trade styles,
service marks, logos and other source or business identifiers, and all goodwill
associated therewith, now owned or hereafter acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any State thereof or any other country or any political
subdivision thereof, and all common-law rights related thereto, including,
without limitation, any of the foregoing referred to in Schedule A, and (ii) the
right to obtain all renewals thereof.

 

(k)       “Trademark License” shall mean any written agreement providing for the
grant by or to any Grantor of any right to use any Trademark, including, without
limitation, any of the foregoing referred to in Schedule A.

 

2.        To secure the full payment and performance of all Secured Obligations,
the Grantor hereby grants to the Agent a security interest in the entire right,
title and interest of such Grantor in and to all of its Intellectual Property;

 

3

--------------------------------------------------------------------------------


 

provided, however, that notwithstanding any of the other provisions set forth in
this Section 2 (and notwithstanding any recording of the Agent’s Lien made in
the U.S. Patent and Trademark Office, U.S. Copyright Office, or other registry
office in any other jurisdiction), this Agreement shall not constitute a grant
of a security interest in (i) any property or assets constituting “Excluded
Property” (as defined in the Indenture) or (ii) any property to the extent that
such grant of a security interest is prohibited by any applicable Law of an
Official Body, requires a consent not obtained of any Official Body pursuant to
such Law or is prohibited by, or constitutes a breach or default under or
results in the termination of or gives rise to any right of acceleration,
modification or cancellation or requires any consent not obtained under, any
contract, license, agreement, instrument or other document evidencing or giving
rise to such property, except to the extent that such Law or the term in such
contract, license, agreement, instrument or other document or similar agreement
providing for such prohibition, breach, default or termination or requiring such
consent is ineffective under applicable Law including 9-406, 9-407, 9-408 or
9-409 of the New York UCC (or any successor provision or provisions); provided,
further, that no security interest shall be granted in any United States
“intent-to-use” trademark or service mark applications unless and until
acceptable evidence of use of the trademark or service mark has been filed with
and accepted by the U.S. Patent and Trademark Office pursuant to Section 1(c) or
Section 1(d) of the Lanham Act (U.S.C. 1051, et seq.), and to the extent that,
and solely during the period in which, the grant of a security interest therein
would impair the validity or enforceability of such “intent-to-use” trademark or
service mark applications under applicable federal Law. After such period and
after such evidence of use has been filed and accepted, the Grantor acknowledges
that such interest in such trademark or service mark applications will become
part of the Collateral. The Agent agrees that, at the Grantor’s reasonable
request and expense, it will provide such Grantor confirmation that the assets
described in this paragraph are in fact excluded from the Collateral during such
limited period only upon receipt of an Officer’s Certificate or an Opinion of
Counsel to that effect.

 

3.        The Grantor covenants and warrants that:

 

(a)       To the knowledge of the Grantor, on the date hereof, all material
Intellectual Property owned by the Grantor is valid, subsisting and unexpired,
has not been abandoned and does not, to the knowledge of the Grantor, infringe
the intellectual property rights of any other Person;

 

(b)      The Grantor is the owner of each item of Intellectual Property listed
on Schedule A, free and clear of any and all Liens or claims of others except
for the Permitted Liens, assuming that concurrently with the issuance of the
Secured Notes, the Indenture, dated as of October 20, 2009, among the Issuer,
Hovnanian, the guarantors party thereto and Wilmington Trust Company (as
supplemented, the “Existing

 

4

--------------------------------------------------------------------------------


 

Notes Indenture”) and each of the Security Documents (as defined in the Existing
Notes Indenture) related thereto have been satisfied and discharged by the
Issuer in accordance with the terms of the Existing Notes Indenture and the
Liens (as defined in the Existing Notes Indenture) on the Collateral (as defined
in the Existing Notes Indenture) granted under such Security Documents have been
released. The Grantor has not filed or consented to the filing of any financing
statement or other public notice with respect to all or any part of the
Collateral in any public office, except as contemplated by Section 3.01 of the
Security Agreement or as permitted by the Indenture;

 

4.        The Grantor agrees that, until all of the Secured Obligations shall
have been indefeasibly satisfied in full, it will not enter into any agreement
(for example, a license agreement) which is inconsistent with Grantor’s
obligations under this Agreement, without the Agent’s prior written consent
which shall not be unreasonably withheld except Grantor may license Intellectual
Property in the ordinary course of business without the Agent’s consent to
suppliers, agents, independent contractors and customers to facilitate the
manufacture and use of such Grantor’s products or services and as otherwise
permitted by the Indenture.

 

5.        The Agent shall have, in addition to all other rights and remedies
given it by this Agreement and those rights and remedies set forth in the
Security Agreement and the Indenture, those allowed by applicable Law and the
rights and remedies of a secured party under the Uniform Commercial Code as
enacted in any jurisdiction in which the Intellectual Property may be located
and, without limiting the generality of the foregoing, solely if an Event of
Default has occurred and is continuing, the Agent may immediately, without
demand of performance and without other notice (except as set forth below) or
demand whatsoever to the Grantor, all of which are hereby expressly waived, and
without advertisement, sell at public or private sale or otherwise realize upon,
in a city that the Agent shall designate by notice to the Grantor the whole or
from time to time any part of the Intellectual Property, or any interest which
the Grantor may have therein and, after deducting from the proceeds of sale or
other disposition of the Intellectual Property all expenses (including fees and
expenses for brokers and attorneys), shall apply the remainder of such proceeds
toward the payment of the Secured Obligations as the Agent, in its sole
discretion, shall determine. Any remainder of the proceeds after payment in full
of the Secured Obligations shall be paid over to the Grantor. Notice of any sale
or other disposition of the Intellectual Property shall be given to the Grantor
at least ten (10) days before the time of any intended public or private sale or
other disposition of the Intellectual Property is to be made, which the Grantor
hereby agrees shall be reasonable notice of such sale or other disposition. At
any such sale or other disposition, the Agent may, to the extent permissible
under applicable Law, purchase the whole or any part of the Intellectual
Property sold, free from any right of redemption on the part of the Grantor,
which right is hereby waived and released. The Agent shall endeavor to

 

5

--------------------------------------------------------------------------------


 

provide the Issuer with notice at or about the time of the exercise of remedies
in the preceding sentence, provided that the failure to provide such notice
shall not in any way compromise or adversely affect the exercise of such
remedies or the Agent’s rights hereunder. The Agent shall incur no liability as
a result of the sale of the Intellectual Property, or any part thereof, at any
private sale pursuant to this Section 5 conducted in accordance with the
requirements of applicable laws and provided such sale shall not have resulted
from the gross negligence, willful misconduct or fraud of the Agent.  The
Grantor hereby waives any claims against the Agent and the other Secured Parties
arising by reason of the fact that the price at which the Intellectual Property
may have been sold at such a private sale was less than the price that might
have been obtained at a public sale or was less than the aggregate amount of the
Secured Obligations, even if the Agent accepts the first offer received and does
not offer the Intellectual Property to more than one offeree, provided that such
private sale is conducted in accordance with applicable laws and this
Agreement.  The Grantor hereby agrees that in respect of any sale of any of the
Intellectual Property pursuant to the terms hereof, the Agent is hereby
authorized to comply with any limitation or restriction in connection with such
sale as it may be advised by counsel is necessary in order to avoid any
violation of applicable laws, or in order to obtain any required approval of the
sale or of the purchaser by any governmental authority or official, nor shall
the Agent be liable or accountable to the Grantor for any discount allowed by
reason of the fact that such Intellectual Property is sold in compliance with
any such limitation or restriction.

 

6.        All of the Agent’s rights and remedies with respect to the
Intellectual Property, whether established hereby, by the Security Agreement or
by the Indenture or by any other agreements or by Law, shall be cumulative and
may be exercised singularly or concurrently. In the event of any irreconcilable
inconsistency in the terms of this Agreement and the Security Agreement, the
Security Agreement shall control.

 

7.        The provisions of this Agreement are severable, and if any clause or
provision shall be held invalid and unenforceable in whole or in part in any
jurisdiction, then such invalidity or unenforceability shall affect only such
clause or provision, or part thereof, in such jurisdiction, and shall not in any
manner affect such clause or provision in any other jurisdiction, or any clause
or provision of this Agreement in any jurisdiction.

 

8.        The benefits and burdens of this Agreement shall inure to the benefit
of and be binding upon the respective successors and permitted assigns of the
parties; provided, however, that except as permitted by the Indenture, the
Grantor may not assign or transfer any of its rights or obligations hereunder or
any interest herein and any such purported assignment or transfer shall be null
and void.

 

6

--------------------------------------------------------------------------------


 

9.        This Agreement and the rights and obligations of the parties under
this Agreement shall be governed by, and construed and interpreted in accordance
with, the Law of the State of New York.

 

10.      The Grantor hereby irrevocably and unconditionally:

 

(a)       submits for itself and its property in any legal action or proceeding
relating to this Agreement, or for recognition and enforcement of any judgment
in respect thereof, to the non-exclusive general jurisdiction of the courts of
the State of New York, the courts of the United States of America for the
Southern District of New York, and appellate courts from any thereof;

 

(b)      consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c)       agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Grantor at its
address referred to in Section 8.02 of the Security Agreement or at such other
address of which the Agent shall have been notified pursuant thereto;

 

(d)      agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

(e)       waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

 

11.      This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts (including by telecopy), and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument.

 

12.      THE GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY A
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
NOTEHOLDER DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

7

--------------------------------------------------------------------------------


 

13.      All notices, requests and demands to or upon the Agent or the Grantor
shall be effected in the manner provided for in Section 13.03 of the Indenture.

 

14.      In the performance of its obligations, powers and rights hereunder, the
Agent shall be entitled to the rights, benefits, privileges, powers and
immunities afforded to it as Collateral Agent under the Indenture.  The Agent
shall be entitled to refuse to take or refrain from taking any discretionary
action or exercise any discretionary powers set forth in this Agreement unless
specifically authorized under the Indenture or it has received with respect
thereto written direction of the Issuer, the Noteholders or the Trustee in
accordance with the Indenture (it being understood and agreed that the actions
and directions set forth in Section 9.01 of the Indenture are not
discretionary).  Notwithstanding anything to the contrary contained herein and
notwithstanding anything contained in Section 9-207 of the New York UCC, the
Agent shall have no responsibility for the creation, perfection, priority,
sufficiency or protection of any liens securing Secured Obligations (including,
but not limited to, no obligation to prepare, record, file, re-record or re-file
any financing statement, continuation statement or other instrument in any
public office).  The permissive rights and authorizations of the Agent hereunder
shall not be construed as duties.  The Agent shall be entitled to exercise its
powers and duties hereunder through designees, specialists, experts or other
appointees selected by it in good faith.

 

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Intellectual
Property Security Agreement to be duly executed and delivered as of the date
first above written.

 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION as Collateral Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Grantor:

 

 

 

[·]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to First Lien IP Security Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE A

LIST OF REGISTERED AND APPLIED FOR PATENTS, COPYRIGHTS AND TRADEMARKS

 

Patents

 

Copyrights

 

Trademarks

 

United States Trademarks:

 

Trademark

 

Registration No.

 

Application No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Foreign Trademarks:

 

10

--------------------------------------------------------------------------------